Walker, J. This record presents upon the agreed facts in the case, the question, whether the property left by deceased passes to the administrator or to the guardian. It is urged, that by the operation of the fourth section of the Act of 21st February, 1849, (Scates’ Comp. 1202), the property in controversy belongs to the minor heirs of deceased. That section provides that any person dying intestate, being “a housekeeper and the head of a family, and shall leave no widow, there shall he allowed to the children of the intestate, residing with him, (including all males under eighteen years of age, and all females), at the time of his death, the same amount of property as is allowed to the widow by this act, and the act to which this is an amendment.” It is conceded, that the property consists of such articles as are enumerated in the law, and that the children are such as are provided for in the act; if the deceased was a housekeeper and his children resided with him, within the meaning of the statute. It is shown by the evidence, that the deceased being at the time in feeble and declining health, the present parties to this record brought him from St. Louis, in Missouri, to this State. He then remained with and accepted a room in the house of appellant until his death. He was, when he came to the State, feeble, and was confined the greater portion of his time to his room or bed. His elder daughter remained with him, and waited upon and attended to him, until his death. The younger was placed with a friend, with the understanding that, on her father’s recovery, she should return to him. The daughter who remained with him, sometimes ate at the table of appellant, and slept with his daughter in a different apartment from that occupied by deceased. Appellee furnished deceased with meat, from which soup was made, and which deceased ate, but the meat was used by appellant’s family. The cooking was done on his stove, and with his wood. Deceased, before his death, expressed the intention of again returning to St. Louis, when he should regain his health, and there to resume his profession of teaching music. From this evidence it is apparent, that the arrangement for deceased to remain with appellant, was temporary and not permanent. The evidence fails to show any design to reside in Illinois as his home, but on the contrary, he expressed the design of returning to Missouri, to pursue his profession. And it must have been his purpose to make that State his permanent home. So far as we can gather his intention from all the facts in the record, he never intended to make this State his residence. He obviously came to this State, with the design of remaining for a limited period only, and then to return. We find no fact in the record which indicates any intention to abandon his residence in Missouri. And to entitle his children to the beneficent provisions of this statute, he should manifestly have been a resident of this State. This law was not designed to operate, nor can it operate, upon residents of other States. ¡Residents of other jurisdictions, although they may be in the condition specified by the. act, are not embraced within its provisions, and hence have no right to claim its benefits. hi or does the evidence show that he was a householder. He, it is true, occupied one room of appellant’s dwelling, and so far as appears from the evidence, he and his daughter were its only occupants. He was not a lessee of the room. He paid no rent, nor does it appear that any arrangement existed, giving him any legal right to continue its occupancy, against the consent of appellant, notwithstanding he furnished it in part, it does not appear that he was there in any other relation than that of a visitor. Appellant had the undoubted right to control its use. He had the power at any time to require it to have been vacated. He could have had deceased removed to another room in the house, as convenience or necessity might have required. If appellant had the right to perform these acts, they were certainly inconsistent with the authority of a housekeeper, who may certainly control his household affairs as he may choose, independent of the will of another. This was by no means the condition of deceased, with reference to the room which he occupied. To bring the parties claiming its benefits within the provisions of the act, deceased must also have been the head of a family, and that family should have resided with him. In this case, we think the evidence shows that appellant was the head of the family, and not the deceased, during his life. Deceased and his daughter were, it might be only temporarily, a part of his family, and his younger daughter was for the time being a part of another family, residing in a separate and distinct tenement. Deceased, being himself a guest, we think he was in no sense a resident, and his children were not residing with him. If they were, it was in Missouri, and not in this State, as that was his residence. Whilst an act so beneficent in its character, and directed to objects of the tenderest care of the law, should receive a reasonably liberal construction, yet it cannot be perverted to purposes or objects not contemplated by its framers. To give the act such a construction as to embrace this property, would be calculated to work injustice to creditors in other cases, if not in this. However much we might be inclined to permit the guardian to hold this property for the benefit of his wards, they are not within the provisions of the statute, and the judgment of the court below must be reversed, and the cause remanded. Judgment reversed.